DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  this claim should be numbered as 26.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-18 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. pUS 2013/0014986 A1] in view of Piascik et al. [EP 2549494 A1.]
	Regarding claims 11-12, Ko et al. discloses an oil-filled transformer [figure 3] including a winding assembly, wherein the winding assembly for the transformer having a medium operating voltage of Um > 72.5 kV, comprising: 
- a winding conductor having at least one winding which ends in the winding conductor, the winding conductor being connected to a switching line/cable [101] which is configured to connect the winding to other windings or via a connection [151.]
Ko et al. discloses the instant claimed invention except for the connection of the switching line to the winding conductor is arranged inside the winding.
Piascik et al. discloses a coil assembly [figure 1] comprising a winding conductor having at least one winding [22], wherein the at least one winding having one end [28] connected to external cable/line/conductor [30] via crimped connection [32] inside the coil assembly.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to arrange the connection of the winding ends to external/switching/power line/cable inside the coil assembly of Ko et al., as suggested by Piascik et al., for the purpose of improving connection.
Regarding claims 21-23, the specific arrangement of the connection between the switching/power line/cable to the winding conductor would have been an obvious design consideration for the purpose providing mechanical strength to the connection.
Regarding claims 13-18, Ko et al. further discloses the connection [151] further including a conductive member [131], wherein the conductive member could be used as conductive shielding.
The specific shielding arrangement would have been an obvious design consideration for the purpose of facilitating manufacturing/assembling and/or improving shielding.
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837